UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4901
DESMOND SENTELL DAILEY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-00-42)

                      Submitted: June 26, 2002

                      Decided: August 23, 2002

 Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Haakon Thorsen, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DAILEY
                             OPINION

PER CURIAM:

   Desmond Dailey appeals from the 120-month sentence imposed
following his guilty plea to one count of conspiracy to possess with
intent to distribute crack cocaine and one count of possession with
intent to distribute crack cocaine, 21 U.S.C.A. §§ 841(a)(1), 846
(West 1999 & Supp. 2002). Dailey claims that the Government
breached an oral plea agreement by failing to administer a polygraph
test to confirm his limited role in the conspiracy.

   Because he did not object below, Dailey’s claim is reviewed for
plain error only. United States v. McQueen, 108 F.3d 64, 65-66 (4th
Cir. 1997). Although not favored, oral plea agreements are enforce-
able. United States v. Iaquinta, 719 F.2d 83, 84 n.2 (4th Cir. 1983).
A government promise that is part of the inducement for a guilty plea
must be fulfilled. Santobello v. New York, 404 U.S. 257, 262 (1971).
The government’s breach of such a promise violates due process.
United States v. Martin, 25 F.3d 211, 217 (4th Cir. 1994). The inter-
pretation of a plea agreement is "guided by contract law, and parties
to the agreement should receive the benefit of their bargain."
McQueen, 108 F.3d at 66. In McQueen, the transcript of the guilty
plea hearing established that the government had made an oral prom-
ise to recommend that the defendant receive a sentence of no more
than 63 months and to recommend that he receive a two-level adjust-
ment for acceptance of responsibility. At sentencing, the government
failed to mention the terms of the oral plea agreement. We found that
the government’s breach constituted plain error requiring that McQu-
een’s sentence be vacated and the case remanded for specific perfor-
mance of the agreement. Id. at 65.

   Here, by contrast, we find no evidence in the record to support Dai-
ley’s claim that his guilty plea was induced by the Government’s
promise to administer a polygraph. Although a polygraph examina-
tion was mentioned at Dailey’s sentencing hearing, it was not in the
context of an agreement or promise to induce his guilty plea. Accord-
ingly, we conclude that Dailey cannot show a breach of any plea
agreement and therefore affirm his sentence. We dispense with oral
                     UNITED STATES v. DAILEY                    3
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                      AFFIRMED